           Case 1:19-cr-00374-JMF Document 67 Filed 07/31/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :      19-CR-374 (JMF)
                                                                       :
MICHAEL AVENATTI,                                                      :         ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The parties shall appear for a conference on August 7, 2020, at 2:15 p.m. to address,

among other things, the issue of the Defendant’s representation. Assuming the Defendant

consents and waives any right to appear physically in the courtroom, the conference will be held

remotely using the Skype for Business Videoconference platform.

        Defense counsel shall promptly discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant and, if the Defendant consents to proceed remotely,

shall file the executed form no later than August 3, 2020. If the Defendant does not consent to

proceed remotely, defense counsel shall file a letter to that effect by the same date.

        Assuming that the conference will be held remotely, the Court will provide access

information to counsel a day or two before the conference. To optimize the quality of the video

feed, only the Court, the Defendant, current defense counsel, counsel for the Government, and

potential incoming counsel will appear by video for the proceeding. Members of the press and

public may access the conference by calling 888-363-4749 and using access code 5421540#.

That line will be on listen-only mode — that is, all callers will be muted.
            Case 1:19-cr-00374-JMF Document 67 Filed 07/31/20 Page 2 of 4




          To optimize use of the Skype for Business technology, all those participating by video

should:

             1. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
                as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
                may cause delays or dropped feeds.)

             2. Minimize the number of others using the same WiFi router during the conference.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

          The Court will provide call-in information to counsel to use in the event that Skype for

Business is not working well and the Court decides to switch to a teleconference. In that event,

and in accordance with the Court’s Emergency Individual Rules and Practices in Light of

COVID-19, available at https://www.nysd.uscourts.gov/hon-jesse-m-furman, counsel should

adhere to the following rules and guidelines during the hearing:

             1. Each party should designate a single lawyer to speak on its behalf (including
                when noting the appearances of other counsel on the telephone).

             2. Counsel should use a landline whenever possible, should use a headset instead of
                a speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated
                systems that do not allow the user to know when someone else is trying to speak
                at the same time.

             3. To facilitate an orderly teleconference and the creation of an accurate transcript,
                counsel are required to identify themselves every time they speak. Counsel
                should spell any proper names for the court reporter. Counsel should also take
                special care not to interrupt or speak over one another.

             4. If there is a beep or chime indicating that a new caller has joined while counsel is
                speaking, counsel should pause to allow the Court to ascertain the identity of the
                new participant and confirm that the court reporter has not been dropped from the
                call.



                                                   2
          Case 1:19-cr-00374-JMF Document 67 Filed 07/31/20 Page 3 of 4




       The parties are reminded to review the Court's Emergency Individual Rules and Practices

in Light of COVID-19, which are available at https://nysd.uscourts.gov/hon-jesse-m-furman.

Among other things, those procedures require counsel to provide advance notice of who will

participate in a remote conference and the telephone numbers they will use to participate.

       SO ORDERED.


Dated: July 31, 2020                              __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                                 3
           Case 1:19-cr-00374-JMF Document 67 Filed 07/31/20 Page 4 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA                                                 WAIVER OF RIGHT TO BE
                                                                         PRESENT AT CRIMINAL
                          -v-                                                PROCEEDING
MICHAEL AVENATTI,                                                             19-CR-374 (JMF)
                                    Defendant.
-----------------------------------------------------------------X

        I am aware that I have been charged with violations of federal law. I have consulted with
        my attorney about those charges. I have requested the appointment of new counsel and
        understand that the Court has scheduled a conference to address that request and other
        matters. I understand that, for purposes of that conference, I may have a right to appear
        before a judge in a courtroom in the Southern District of New York and to have my current
        attorney beside me as I do. I am also aware that the public health emergency created by
        the COVID-19 pandemic has interfered with travel and restricted access to the federal
        courthouse. I have discussed these issues with my attorney. By signing this document, I
        wish to advise the court that I willingly give up my right to appear in person before the
        judge in connection with the upcoming conference. By signing this document, I also wish
        to advise the court that I willingly give up any right I might have to have my attorney next
        to me for the conference so long as the following conditions are met. I want my attorney
        to be able to participate in the proceeding and to be able to speak on my behalf during the
        proceeding. I also want the ability to speak privately with my attorney at any time during
        the proceeding if I wish to do so.


Date:            _________________________                           ____________________________
                                                                     Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:            __________________________                          _____________________________
                                                                     Signature of Defense Counsel


Accepted:        ________________________
                 Signature of Judge
                 Date:
